Exhibit 10.18

BUILDERS FIRSTSOURCE, INC.

AMENDED AND RESTATED DIRECTOR COMPENSATION POLICY

The Board of Directors (the “Board”) of Builders FirstSource, Inc. (the
“Company”) has adopted the following amended and restated compensation policy
for purposes of compensating those directors of the Company who meet the
eligibility requirements described herein (the “Eligible Directors”). This
compensation policy has been developed to compensate the Eligible Directors of
the Company for their time, commitment and contributions to the Board. In order
to qualify as an Eligible Director for purposes of receiving compensation under
this policy (i) the director cannot concurrently be employed in any capacity by
the Company or any of its subsidiaries; and (ii) unless otherwise determined by
the Nominating Committee of the Board, the director cannot concurrently be
employed by or affiliated with (a) JLL Partners, JLL Associates G.P. V, L.L.C,
or JLL Building Holdings, LLC or any of their affiliates, or (b) Warburg
Pincus & Co., Warburg Pincus LLC, or Warburg Pincus Private Equity IX, L.P. or
any of their affiliates . For purposes of this policy, the term “affiliate”
shall have the meaning ascribed to it in Rule 12b-2 promulgated under the
Securities Exchange Act of 1934.

CASH COMPENSATION

Retainers for Serving on the Board

Eligible Directors shall be paid an annual retainer of $50,000, payable in
quarterly installments, for each year of his or her service on the Board (each a
“Service Year”). Service Years will commence on August 1st and end on July 31st
of each calendar year.

Retainers for Serving as Chairpersons or Members of a Board Committee

An Eligible Director who serve as a chairperson or as a member of the Audit
Committee, the Compensation Committee or the Nominating Committee of the Board
shall be paid additional annual retainers for service in such roles in the
following amounts:

 

Name of Committee

  

Chairman

 

  

Member

 

Audit Committee

  

$

30,000

  

  

$

5,000

  

Compensation Committee

  

$

20,000

  

  

$

5,000

  

Nominating Committee

  

$

10,000

  

  

$

5,000

  

Such retainers shall be payable in quarterly installments for each Service Year
in which such Eligible Director serves as the chairperson or as a member of the
foregoing Board committees. A chairperson of a committee shall not be paid an
additional retainer for also serving as a member of that committee. Eligible
Directors shall not be paid any additional retainers for attendance at meetings
of the Board or its committees.

EQUITY-BASED COMPENSATION

At the start of each Service Year, Eligible Directors (“Grantees”) shall receive
equity-based compensation awards with a value at the time of issuance of
approximately $50,000. Such awards shall be made in the

form of restricted stock units related to the Company’s common stock and shall
be granted by the Board pursuant to a form of restricted stock unit award
agreement under the Company’s 2005 Equity Incentive Plan or the 2007 Incentive
Plan (or any successor plans), as amended from time to time. The restricted
stock units shall vest on the first anniversary of the grant date, with any
unvested units being forfeited to the Company.

Initial Grants for New Eligible Directors

Following (i) the initial appointment or election of each new Eligible Director
to the Board, or (ii) a change in status which causes an ineligible director to
qualify as an Eligible Director under this policy, a grant of restricted stock
units related to the Company’s common stock will be made to such Eligible
Director for that initial partial Service Year with a value at the time of
issuance of approximately $50,000, prorated for that portion of the Service Year
in which such Eligible Director will serve on the Board. Such grants shall be
made as of (i) the date of commencement of Board service for a new Eligible
Director, or (ii) the date a serving director becomes an Eligible Director, or
(iii) such other date as the Board shall determine. The restricted stock units
will vest on the first anniversary of the grant date, with any unvested
restricted stock units being forfeited to the Company.

--------------------------------------------------------------------------------

Vesting Upon Departure of a Director

If a Grantee shall cease to be a Director of the Company due to death,
disability or retirement during the one-year vesting period applicable to any
restricted stock units granted hereunder, all restricted stock units shall
immediately vest and the stock certificates representing the shares underlying
such restricted stock units shall be promptly delivered to the Grantee by the
Company. If the Grantee shall cease to be a Director of the Company for any
other reason during such one-year vesting period, any unvested restricted stock
units shall be forfeited by the Grantee and such restricted stock units shall be
cancelled.

TRAVEL EXPENSE REIMBURSEMENT

Each of the Eligible Directors shall be entitled to receive reimbursement for
reasonable travel expenses which they properly incur in connection with their
functions and duties as a director.

AMENDMENTS, REVISION AND TERMINATION

This policy may be amended, revised or terminated by the Board of Directors at
any time and from time-to-time.

 